STATE 07   ».,'/-. .-I I:



                         20m APR 28 aHIQ:36




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of
                                                     No. 70057-0-1
BEVERLY L. ANDERSON,
                                                     DIVISION ONE
                     Respondent,

              v.
                                                     UNPUBLISHED OPINION
ROBERT E. ANDERSON,
                                                     FILED: April 28, 2014
                     Appellant.


       Becker, J. — A court may relieve a party from a void judgment regardless

of the passage of time. Because the entering court had subject matter

jurisdiction over this dispute, the decree is not void. We affirm the order denying

the motion to vacate.

       On October 7, 1997, a King County Superior Court judge entered an

amended decree of dissolution dissolving Robert and Beverly Anderson's

marriage. The decree contained a section providing that Robert was to pay

Beverly a percentage of the gross amount of his social security benefits:

       Social Security

       When the husband commences receiving his social security
       benefits, he shall pay 50% of the gross amount to the wife, each
       month, until the wife commences receiving social security benefits
       under her own claim. When she commences receiving her own
No. 70057-0-1/2


       social security benefits, the gross amount received by the wife shall
       be subtracted from the gross amount received by the husband, and
       the husband shall pay to the wife one-half of the difference between
       his benefit and her benefit on a monthly basis. Said payments shall
       be adjusted for income tax payable on such social security. Said
       transfer shall continue to be made until the first death of a party.

       On October 12, 2012, Robert moved for relief from the dissolution decree

under CR 60(b)(5). The basis for his motion was that Social Security benefits are

not subject to distribution as property in a dissolution proceeding. See

Hisquierdo v. Hisauierdo. 439 U.S. 572, 590, 99 S. Ct. 802, 59 L. Ed. 2d 1

(1979); In re Marriage of Zahm, 138 Wn.2d 213, 978 P.2d 498 (1999). The trial

court denied Robert's motion to vacate and his subsequent motion for

reconsideration. Robert appeals.

       Robert argues that, under Hisquierdo and Zahm, the trial court lacked the

"inherent power" to distribute his Social Security benefits to Beverly, rendering

the decree void.


       A court may relieve a party from a final judgment at any time if the

judgment is void. CR 60(b)(5). A judgment is void if the entering court lacked

subject matter jurisdiction. In re Marriage of Buecking, 179 Wn.2d 438, 446, 316

P.3d 999 (2013); Cole v. Harvevland, LLC, 163 Wn. App. 199, 205, 258 P.3d 70

(2011). Superior courts in Washington State have subject matter jurisdiction over

all types of cases unless jurisdiction is vested exclusively in another court.

Wash. Const, art. 4, § 6.

       The subject matter at issue is divorce. The Washington Constitution

specifically grants superior courts original jurisdiction in divorce matters.

Buecking, 179 Wn.2d at 449-50, citing Wash. Const, art. 4, § 6. Therefore, it
No. 70057-0-1/3


was within the trial court's subject matter jurisdiction to enter a decree of

dissolution. The provision distributing Social Security benefits may be

erroneous—a possibility about which we express no opinion—but that is

irrelevant to the subject matter jurisdiction inquiry.

       Robert could have brought a direct appeal to challenge the Social Security

provision of the dissolution decree within 30 days of its entry. RAP 5.2. But he

did not. He cannot avoid the consequences of that failure by resort to CR

60(b)(5).

       Affirmed.




                                                Mfote (£,
WE CONCUR: